Citation Nr: 0203633	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  98-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability from February 10, 1997 to June 22, 
2000 and in excess of 20 percent on and after June 23, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar degenerative chondritis of the right knee.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to June 
1991, and had periods of active duty for training in the 
National Guard.

The current appeal arose from an August 1997 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  The RO, in pertinent part, 
denied entitlement to evaluations in excess of 10 percent for 
chronic right and left knee strain.

In February 1998 the veteran and her friend provided oral 
testimony before a Hearing Officer at the RO.  In October 
1999 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO.  A transcript of both hearings has been associated 
with the claims file.

This matter was previously before the Board in February 2000, 
at which time it was remanded for additional development.

In August 2000 the veteran provided oral testimony before the 
Decision Review Officer (DRO) at the RO, a transcript of 
which has been associated with the claims file.

In a November 2000 rating action, the RO granted an increased 
evaluation of 20 percent for degenerative arthritis of the 
left knee, effective June 23, 2000.  However, since this was 
not the maximum evaluation assignable, the issue remained on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In addition, 
the RO affirmed the denial of entitlement to an evaluation in 
excess of 10 percent for patellar degenerative chondritis of 
the right knee.

The case has been returned to the Board for further appellate 
consideration.




In September 2001 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for dysthymia (previously 
shown as personality disorder).  There has been no notice of 
disagreement, and this claim is not considered part of the 
current appellate review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to her claims and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  The probative evidence shows that from February 10, 1997 
to June 22, 2000 and on and after June 23, 2000, a left knee 
was productive of slight knee impairment, limitation of 
motion, painful motion attributable to arthritis and 
additional functional impairment due to pain.

3.  Patellar degenerative chondritis of the right knee 
disability is manifested by painful motion and functional 
impairment due to pain; degenerative changes of the right 
knee are not shown on X-rays and limitation of flexion is not 
shown to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for a left knee disability effective from February 10, 1997 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for patellar degenerative chondritis of the right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that in 
January 1982 the veteran had had left knee pain for the 
previous five days.  On examination of the left knee, there 
was tenderness with palpation, swelling, increased 
temperature at the kneecap, very mild crepitus and edema on 
the back of the knee.  The diagnosis was questionable 
etiology.  In April 1991 she had complaint of pain in both 
knees.  Examination revealed 2+ crepitus under both patellas, 
full range of motion and normal x-ray findings.  The 
diagnosis was chondromalacia patella of the left knee.

A post-service VA examination for compensation was conducted 
in July 1993.  The veteran reported that she had marked 
swelling and pain in both knees when she walked one half 
mile.  She had taken Tylenol for pain.  Examination revealed 
some swelling and increased warmth on the left knee.  Flexion 
of the left knee was from 100 degrees and extension was to 
zero.  The right knee showed full range of motion with mild 
tenderness to pressure.  She was unable to squat.  She could 
bend her knees to about 45 degrees.  X-rays revealed slight 
narrowing of the medial compartment of each knee.  The 
diagnoses were arthritis of the knees and chronic bilateral 
knee strain.  

In August 1993 the RO granted entitlement to service 
connection for chronic right and left knee strain and 
assigned each a 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from April 
22, 1993, the date of the claim.



VA Medical Center (MC) records of April 1994 show both knees 
with mildly subluxable patellas.  There was full range of 
motion with guarding due to pain.  The diagnosis was 
bilateral chondromalacia patella.  An October 1994 report 
showed moderate left knee effusion, very tender bilateral 
patella and no ligamentous instability.  X-rays were within 
normal limits.  The diagnosis was bilateral patellar femoral 
syndrome, left greater than right.

In November 1994, the veteran requested the RO to reopen her 
claims for her service-connected knee disabilities because 
her condition had worsened.

In January 1995 she reported that she had pain on movement of 
her knees.  She was diagnosed with degenerative joint disease 
(DJD) of both knees.

In an April 1995 VAMC report it noted that the veteran had 
been followed for bilateral patellar femoral syndrome.  She 
reported that her symptoms had improved with treatment.  On 
examination, there was tenderness of both knees.  Both knees 
were stable to varus and valgus and Lachman's was within 
normal limits.  The diagnosis was bilateral patellar femoral 
syndrome improving with treatment.

VAMC progress notes of January 1997 noted that the veteran 
had left knee pain for three days.  On examination there was 
increased effusion and slight tenderness.  The diagnosis was 
left knee pain.

On February 10, 1997 the veteran requested an increased 
evaluation for her service-connected bilateral knee 
disabilities.

A VA examination for compensation was conducted in March 
1997.  The veteran complained of constant pain, which 
involved both knees.  She reported that her knees would 
frequently swell.  She further reported that during climatic 
changes her knees ached and hurt and the pain would move to 
her thighs.  On examination, her gait was normal.  There was 
minimal swelling of each knee.  

She could flex each knee from zero to 90 degrees.  Pain on 
flexion was noted.  There was no evidence of ligament laxity 
nor was crepitus noted.  The diagnosis was patellar femoral 
syndrome of both knees.

At her personal hearing before the Hearing Officer in 
February 1998, the veteran testified that she had constant 
pain that woke her up at night.  She further testified that 
she could not clean the tub after a bath or climb stairs.  
She could not ride the bus because she could not step up to 
get on the bus.  Hearing Transcript (Tr.), p. 3.  After 
service she attended school and attained an associate's 
degree in business.  Tr., p. 4.  She had attempted employment 
but stated that she got depressed easily and her knees would 
hurt.  Tr., p. 5.  It felt like there were loose particles in 
her knees and also there was a little cutting, scratchy 
feeling present.  Tr., p. 7.  She had worn a type of bandage 
on her knee when she had to climb.  She had difficulty when 
she walked or stood for prolonged periods.  She had been 
unable to drive.  Tr., pp. 8, 13.  She could not walk half a 
block and she avoided lifting anything.  She avoided 
squatting, stooping and crawling.  Tr., p. 9.  She was 
prescribed Ibuprofen, 800 milligrams for pain.  Tr., p. 10.  

The veteran's friend testified that the veteran complained of 
a lot of discomfort in her knees.  She had observed swelling 
in the veteran's knees.  Tr., p. 24.  The veteran could no 
longer ride the bus but had depended on her friend for 
transportation.  She had observed that the veteran had a 
limp.  Tr., p. 25.

In April 1998 the veteran underwent VA examination for 
compensation.  The examiner noted that the claims file had 
been reviewed.  The veteran reported that she had swelling 
and pain in both knees in service in 1981.  Her pain had been 
constant and her knees had continued to "give her 
difficulty."  She stated that she had worn a brace and an 
Ace bandage on her knees but they had a tendency to fall.  On 
examination, the examiner was unable to fully establish 
whether the veteran had an increased joint fluid in either 
knee joint because she had a tendency to protect herself, 
withdraw and resist active and passive movement.  

In an effort to not cause the veteran discomfort, the 
examiner did not conduct stress testing to establish the 
integrity of the cruciate or the collateral system.  From a 
supine position she was able to move the right knee from zero 
to about 80 degrees.  The left moved from zero to 
approximately 70 degrees.  The anterior-posterior view did 
not show degenerative changes in either the medial or lateral 
compartment.  The lateral view of the facette confirmed some 
retro-patellar changes.  Multiple views of the left knee 
revealed changes in the medial facette posteriorly of the 
patella.  The anterior-posterior view of the left knee showed 
early degeneration, which had occurred in the coapted surface 
between the medial femur and tibia.  The diagnoses were 
chondromalacia patella, bilateral and degenerative arthritis, 
early, left knee, femoral and tibial.  

In October 1999 the veteran testified before the undersigned 
Member of the Board at the RO.  She stated that in the last 
couple of years, she had noticed increased dysfunction or 
increased immobility in her knees.  Her knees had swelled.  
Tr., p. 2.  Her knees hurt and she had constant pain every 
day.  She had pain on movement.  Tr., p. 4.  The doctor had 
restricted prolonged walking, squatting, and bending.  Tr., 
p. 5.  She had been prescribed braces for her knees.  Tr., p. 
6.  Her knees had cracked and popped.  Tr., p. 7.  She had 
gotten a job because her sister could no longer support her.  
Tr., p. 8.  She had worked full-time as a typist.  Tr., p. 
16.  She had missed time from work about three times to 
attend doctor's appointments.  Tr., p. 17.

A VA examination for compensation was conducted in April 
2000.  The examiner noted that the claims folder was 
reviewed.  The veteran reported pain between the level of 10-
8 with 10 as the maximum possible.  She stated that she 
worked as a typist and phone receptionist.  She was capable 
of walking a half-mile before the onset of pain.  She could 
stand approximately 30 minutes before the onset of pain.  
Prolonged sitting created pain in the posterior aspect of the 
knees from the edge of the seat and on the left side, she had 
pain that radiated into the hip.  She wore a long knee 
support at night and she had a knee sleeve.  She took 
Celebrex, Propoxyphene, Aspirin and blood pressure 
medication.  

On examination, she stood in a 15-degree valgus position.  
There was no knee joint effusion either on the right or left 
side.  She walked with an awkward gait.  When she stood, 
palpation of the knees caused her to withdraw even though the 
palpation was gently done.  There was no swelling in the 
popliteal area.  

While sitting, she could flex at the knees to a 90-degree 
position.  Passive movement of the knees was not permitted on 
either the right or left side due to complaints of pain.  
Palpation of the prepatellar area elicited some crepitation 
in the retro-patellar area on the left.  She made weak, 
ineffective movements when active movement was requested.  

In a supine position, the right knee in a slightly flexed 
position showed slight laxity, which disappeared, when the 
knee was brought into complete extension.  Flexion was 85 
degrees, which could not be increased passively on the right 
side.  The left knee showed a varying range of motion from 
zero to 80 degrees or zero to 70 degrees in the supine 
position.  

She demonstrated functional strength in the quadriceps and 
hamstrings during resistance in the knee examination and also 
in walking.  Multiple films of the left knee showed she was 
unable to bend the knee with skyline projection.  Multiple 
views of the right knee showed a rotated projection.  There 
was slight decrease in medial joint space.  X-rays showed 
minimal degenerative changes at the medial aspect of the left 
knee, otherwise unremarkable.  The diagnoses were bilateral 
patellofemoral syndrome, degenerative arthritis, early of the 
left knee and patellar degenerative chondritis of the right 
knee.

The examiner commented that the veteran had pain at the 
inception of the motion and at the completion of the range of 
motion.  She had an anticipated and acceptable range of 
motion of zero to 135 degrees.  Her service-connected 
disability involved only the joint structure.  Weakened 
movement was present because of the inception of pain.  Pain 
induced fatigability.  

The pathological process within the knee did not produce 
incoordination, but because of the painful stimuli, she would 
be incapable of coordinated movements in an efficient 
fashion.  Her knee disability would prevent employment with 
specific restrictions.  She would be able to work in a 
sitting position.  There was no atrophy detected nor were 
skin changes found.

A magnetic resonance imaging (MRI) conducted in June 2000 
showed osteochondral changes in the superomedial patella of 
the right knee and mild chondromalacia in the medial 
tibiofemoral joint.  The left knee showed patellofemoral 
osteochondral changes primarily involving the lateral 
patellofemoral joint, edema anterior to the tibial tuberosity 
and patellar tendon, joint effusion, and chondromalacia in 
the medial tibiofemoral joint space with mild cartilage loss.

In August 2000 the veteran proffered oral testimony before 
the DRO.  She testified that she was being treated at the VA 
Women's Clinic.  Tr., p. 1.  Her knees had gotten stiff at 
night when she had taken the prescribed medication.  Tr., p. 
2.  She had worn an elastic brace when her knees would swell.  
Her knees would swell frequently.  Tr., p. 3.  She had pain 
in the knees from the knee joint to the femur and sometimes 
her hip would hurt.  Tr., p. 4.  She described one day when 
she stayed home from work due to knee pain.  Tr., p. 7.  Her 
left knee was swollen all the time.  When she walked her 
knees gave "way a little bit."  Her knees popped when she 
walked.  Tr., p. 8.  If she drove, it was only for a short 
distance.  Tr., p. 11.  

In an October 2000 VA addendum to the April 2000 VA 
examination it was noted that the purpose of the addendum was 
to comment on any functional limitations which may have been 
present in light of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The examiner noted that in reference to 38 C.F.R. 
§ 4.40, the veteran had damage to the cartilaginous service 
in both the right and left knee.  The cartilaginous damage 
would reduce the normal working use of both knee joints.  The 
thinning of the cartilage accounted for the veteran's joint 
pain.  In reference to 38 C.F.R. § 4.45, the veteran 
permitted a limited range of motion testing and stress 
testing of both knees.  

The ranges of motion represented less movement than normally 
expected in either knee joint.  There was no instability or 
weakened movement.  Skilled movements, particularly in the 
weight bearing position, would instigate pain in both knees.  
In reference to 38 C.F.R. § 4.59, there was painful motion in 
the knee joints secondary to the cartilaginous changes.  It 
was reasonable to expect that these lesions would be more 
advanced as time progressed.  The rate of progression was 
unknown.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, provides for 
knee ankylosis, if extremely unfavorable, in flexion at an 
angle of 45 degrees or more, 60 percent is assignable; if in 
flexion between 20 degrees and 45 degrees, 50 percent is 
assignable; if in flexion between 10 degrees and 20 degrees, 
40 percent is assignable.  When at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, 30 percent is assignable.

Under Diagnostic Code 5257, for other knee impairment, when 
there is recurrent subluxation or lateral instability which 
is severe, 30 percent is assignable; when moderate, 20 
percent is assignable; or when slight, 10 percent is 
assignable.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The General Counsel for VA issued a precedent opinion in July 
1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.

When the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Codes 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating if arthritis is clinically 
demonstrated.




When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
maximum of 20 percent is assignable under Diagnostic Code 
5258.

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under 
Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted. When extension is limited to 10 
degrees, 10 percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight bearing.




The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Court held in Hicks v. Brown, 8 Vet. App. 417, 420 
(1995), that once degenerative arthritis is established by x-
ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Id.

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  




Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate her claims.  

Furthermore, by virtue of the rating decisions, Statement of 
the Case (SOC), and the Supplemental SOCs (SSOCs) issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  She also was provided 
with the laws and regulations pertaining to increased 
evaluations.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified and authorized by her to be 
obtained.  Service medical records have been obtained.  In 
addition, the veteran was afforded VA examinations in July 
1993, March 1997, April 1998, April 2000 and a medical 
examination addendum was provided in October 2000.  She and 
her friend proffered testimony at a hearing before the 
Hearing Officer in February 1998.  Further, she proffered 
testimony at a hearing before undersigned Member of the Board 
at the RO in October 1999 and before the DRO in August 2000.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to her claims is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of her 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Evaluation in excess of 10 percent for a 
left knee disability from February 10, 
1997 to June 22, 2000 and in excess of 20 
percent on and after June 23, 2000

The Board's review of the evidentiary record discloses that 
the RO previously evaluated the veteran's left knee 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 which requires slight recurrent 
subluxation or lateral instability of the knee.  The veteran 
essentially asserts that during the period of time in 
question, her service-connected left knee disability was more 
severe and warranted an evaluation in excess of the 10 
percent assigned at that time.

The medical evidence of record for the period from February 
10, 1997 to June 22, 2000, shows that on VA examination in 
March 1997 the veteran reported aching and hurting of the 
knees during climatic changes.  She had swelling of the knee 
and pain on flexion.  At her personal hearing in February 
1998 she described limitations of her functional abilities 
due to her knee disability.  On VA examination in April 1998 
she described her knee pain to be constant.  Her range of 
motion of the left knee from a supine position was from zero 
to 70 degrees.  She was diagnosed with chondromalacia patella 
and degenerative arthritis of the left knee..  




On VA examination in April 2000, she walked with an awkward 
gait.  While sitting she could flex her knee to a 90-degree 
position and passive movement of the knee was not permitted 
due to pain.  Range of motion of the left knee was zero to 70 
to 80 degrees in a supine position.  

However, it was noted that she had an acceptable range of 
motion of zero to 135 degrees.  X-rays showed minimal 
degenerative changes at the medial aspect of the left knee.  
It was noted that weakened movement was present, pain-induced 
fatigability and pain prevented her from performing 
coordinated movements efficiently.

The above evidence does not warrant the next higher 
evaluation of 20 percent under Diagnostic Code 5257, as 
moderate recurrent subluxation or lateral instability is not 
shown.  However, the Board refers to the VA General Counsel 
opinion wherein it was held that a veteran who has arthritis 
and instability in the knees may receive separate ratings 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  

Moreover, the VA General Counsel also held, that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion of the knees to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or (consistent with DeLuca, supra at 204-
7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Since the veteran was rated under Diagnostic Code 5257 during 
the period in question, and the evidence establishes 
degenerative arthritis which is established by x-ray studies 
and a noncompensable degree of limitation of motion is shown, 
as well as evidence of painful motion attributable to 
arthritis, the veteran is entitled to receive a separate 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5003. 


Moreover, read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
see also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991). 

The Board must also address whether the veteran's left knee 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca, 
supra.  Since the veteran's left knee disability may also be 
rated under diagnostic codes, which address limitation of 
motion (5260-5261), the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 are for application.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 206.  

In this instance, the veteran reported aching, hurting , 
swelling and pain of the knee on flexion.  On VA examination 
in April 2000, motion of the left knee was limited.  She had 
weakened movement and fatigability from pain.  In addition, 
coordinated movements were prevented by pain.  

Based upon the foregoing, the Board finds that a 30 percent 
evaluation is warranted for the veteran's service-connected 
left knee disability for the period from February 10, 1997 to 
June 22, 2000 with application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca, supra.  


In addition, the Board finds that an evaluation of 30 percent 
is warranted on and after June 23, 2000 for a left knee 
disability.  The Board notes that in November 2000, the RO 
assigned an increased evaluation of 20 percent for the 
veteran's left knee disability based on MRI findings, painful 
motion and functional impairment.  The increased evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5260, and the precepts of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  The effective date was from June 23, 2000. 

The next higher evaluation of 30 percent is warranted under 
Diagnostic Codes 5003-5260 for the period on and after June 
23, 2000, because the evidence shows that during this period, 
the veteran's left knee disability was manifested by 
limitation of flexion and functional impairment due to pain.  
On VA examination in April 2000, she could flex her knees to 
90 degrees while sitting.  Range of motion of the left knee 
was from zero to 70/80 degrees from a supine position.  

The addendum to the VA examination dated in October 2000 
revealed that the ranges of motion represent less movement 
than normally expected in either knee joint.  Skilled 
movements, particularly in the weight bearing position 
instigated pain.  It was noted that the veteran had painful 
motion in the knee joints secondary to the cartilaginous 
changes.  Thus an evaluation in excess of the 20 percent 
assigned for a left knee disability is warranted for the 
period on and after June 23, 2000.

The Board has considered whether the veteran's left knee 
disability meets the criteria for an evaluation in excess of 
30 percent for the period in question under any other 
applicable code and finds that it does not.  Ankylosis of the 
left knee has not been shown in the evidence (Diagnostic Code 
5256); limitation of extension has not been shown to be 
limited to 30 degrees (Diagnostic Code 5261); nor has the 
evidence demonstrated that there is nonunion of the tibia and 
fibula with loose motion requiring a brace (Diagnostic Code 
5262).

Based upon the foregoing, entitlement to an evaluation of 30 
percent for a left knee disability for the periods from 
February 10, 1997 to June 22, 2000 and on and after June 23, 
2000 is warranted. 


Evaluation in excess of 10 percent for 
patellar degenerative chondritis of the 
right knee.

In August 1997 the RO continued a 10 percent disability 
evaluation for chronic right knee strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Subsequently in November 2000 
the RO continued the 10 percent evaluation for a right knee 
disability, characterized as patellar degenerative chondritis 
of the right knee, under Diagnostic Codes 5299-5260, based 
upon painful motion and concomitant functional impairment.  
The veteran asserts that a higher rating should be assigned.

Upon careful review of the evidence, the Board is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted in this instance.  The evidence shows that the 
veteran complained of pain and discomfort of the knees; the 
pain of the left knee was described as greater than the pain 
of the right knee.  VA examination in March 1997 showed the 
veteran had a normal gait, minimal swelling, flexion to 90 
degrees and no evidence of ligament laxity or crepitus.  On 
VA examination in April 2000, flexion was 85 degrees on the 
right side.  The diagnosis was patellar degenerative 
chondritis of the right knee.  X-rays of the right knee were 
unremarkable.  A MRI in June 2000 showed osteochondral 
changes in the superomedial patella and mild chondromalacia 
in the medial tibiofemoral joint.

There is no evidence of instability of the right knee (See 
Diagnostic Code 5257); and, only minimal swelling was shown 
on examination in March 1997.  Her limitation of flexion or 
extension does not meet the criteria for compensable 
evaluations under Diagnostic Codes 5260 and 5261.  Moreover, 
there is no evidence of knee ankylosis or malunion of the 
tibia and fibula, therefore, evaluations under Diagnostic 
Codes 5256 and 5262 are not for application.

As noted above, the RO continued the 10 percent disability 
evaluation based upon her painful motion and concomitant 
functional impairment.  The RO took into account the precepts 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  The RO 
appropriately assigned a 10 percent disability evaluation 
under these provisions as the evidence demonstrates that the 
veteran had pain on movement, weakened movement due to pain 
and fatigability induced by pain.  She had damage to the 
cartilaginous service in the right knee; her thinning 
cartilage accounted for joint pain.

Thus, entitlement to an evaluation in excess of 10 percent 
under Diagnostic Codes 5299-5260 is not warranted.  The Board 
has considered whether there are any other provisions upon 
which to assign a higher evaluation for the veteran's right 
knee disability and finds there are not.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against her claim for an 
increased evaluation for a right knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).


Additional Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.





In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the case at hand, the Board notes that the RO provided the 
veteran with the criteria under 38 C.F.R. § 3.321(b)(1) for 
assignment of an increased evaluation on an extraschedular 
basis, however, the RO did not grant the veteran an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in these claims, the Board 
cannot conclude that the disability pictures are so unusual 
or exceptional, with such related factors as frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular criteria.  Here, the VA examiner noted that the 
veteran would be able to work in a sitting position.  
Additionally, the service-connected disabilities of the left 
and right knees have not required frequent periods of 
hospitalization.

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her left and right knee disabilities.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran, as required by 
Schafrath, supra.  In this case, the Board finds no other 
provision upon which to assign increased evaluations.  


ORDER

Entitlement to an increased evaluation of 30 percent for a 
left knee disability effective from February 10, 1997 is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
patellar degenerative chondritis of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

